DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive.  The reasons as discussed below.
Applicant argues on page 8 that :
“ Essentially, these ideal measurements can be based upon some specific standard set during manufacturing — such as a targeted or goal design — in contrast with manufactured versions of the instrument that can deviate from this ideal, at least in part as a result of design and manufacturing tolerances. Accordingly, the term “pre-defined ideal distal most tip” is definite and refers to an intended tip configuration. The term “ideal” is not used subjectively, but it instead is rooted in an objective standard.
Therefore, based at least upon these passages of the specification, a person having ordinary skill in the art would conclude that the term “ideal,” as recited in the claims, is definite pursuant to § 112(b). Accordingly, claims 1-17 are allowable at least for this reason. Withdrawal of the rejection is respectfully requested.”

Examiner respectfully disagrees.  As noted by applicant, in spec. ¶0053, design and manufacturing parameters are needed to determine an ideal instrument (or distal tip in this case). This further requires targets and goals.  These targets and goals for the design and manufacturing and design has not been set forth in the office action.  It is noted that, each manufacturer can have multiple number of these parameters and, even each individual user can determine if something is ideal or not.  Further, standards are changing all the time and it is not clear which standards should be referred to.  Hence this limitation is a relative term and scope cannot be ascertained from specification as originally filed.  It is also noted that the broadest reasonable interpretation (BRI) that examiner has used is still applicable to the examination, in this case, something that is used as reference for comparison.
Applicant further argues on pages  10-11 that:
“At the outset, the Examiner’s characterizations of Faul’s teachings are erroneous, and they undermine the entire rejection. Claim 1 requires, in relevant part, that the monitoring system is “configured to calculate a deviation of the mapped coordinates of the orientation element from at least one predetermined reference coordinate of a predefined surgical instrument having a predefined ideal distal-most tip,” which Faul fails to teach. The error appears to rely, at least in part, upon a misunderstanding of the limitation of claim 1 involving the term “ideal,” which is explained above with respect to the rejection of claim 1 pursuant to § 112(b).
……
The Examiner relies on this portion of Faul to teach the above limitation, however contrary to this reliance, neither of these measurements involves a “predetermined reference coordinate of a predefined surgical instrument having a predefined ideal distal-most tip.” The derivation of an error  value is based entirely on information gleaned from the actual device to be used in a surgical procedure, rather than a predetermined ideal distal-most tip configuration, as required by claim 1. This “ideal distal-most tip,” as explained above, is not based upon the actual device undergoing the calibration procedure, contrary to what is taught in Faul. Instead, it is based upon the intended tip configuration pursuant to design and/or manufacturing parameters for the instrument.”

	Examiner respectfully disagrees.  These arguments are based on the initial argument that examiners interpretation of term ideal is erroneous.  However, examiner disagrees with that for reasons explained above.  In view of the 112 (b) rejections pending, it is submitted that the arguments are moot because applicant is arguing based on an indefinite claim language used.   Examiner cannot identify the meets and bounds of the claims, nor address the arguments until the indefiniteness is corrected.  As of current record, the references meet the limitations using BRI applied by the examiner.  
 	As per independent claims 13, 18.  Examiner has identified and mapped the additional limitations of these claims.  There are no specific arguments presented for these claims.  See arguments pages 13-14.  Hence these claims also stand rejected.  
Applicant has amended claims 5, 12, 20.  New grounds of rejections has been applied to these claims and those that depend from them.  
	 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 12, 15-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claims 5, 12 recites “without requiring remapping coordinates…”,  claim 15 recites “an alternative portion”.  These are new matter with respect to the original disclosure.  Examiner has analyzed the originally presented disclosure and cannot find support for these limitations anywhere.  Claim 16 is rejected for same reasons in view of dependency to claim 15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “ideal most tip” in line 13.  a relative term which renders the claim indefinite. The term “ideal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   For examination purpose examiner interprets as something that is used as reference for comparison.
Claims 1-17 recites or encompass this limitation (ideal) and are rejected for same reasons as above.  
Claim 5 recites “ without requiring re-mapping coordinates of the surgical instrument” in lines 4-5.  There is no reference to any mapping of coordinates of the surgical instrument.  Only coordinates of the orientation element is mapped.  Hence it is not known what is being claimed by re-mapping.  
Claims 12, 20 recite similar limitations and are rejected for same reasons as above.
Claim 6 recites “removable” and “replaceable” in line 2.  These terms are indefinite because it is not clear whether or not the pivot points are being used or not.  
Claim 15 recites “pivot point is formed on a removable portion and further comprising replacing the removable portion of the calibration instrument with an alternative portion having… ”.  It is not clear if the claimed removable portion is part of the claimed method or not.  The claim is ambiguous as to where the pivot point is actually being formed in, and what is the significance of the claimed removable portion to the method. Further, it is not understood what is meant by the term alternative portion since it is first time applicant is using it in application (see also 112 (a) rejection above)
Claim 16 is rejected for same reasons in view of the dependency to claim 15.
Claim 20 recites “the movement of the orientation of the surgical instrument” .  There is insufficient antecedent basis for this limitation in the claim.  There is no reference to any movement of an orientation of the surgical instrument in the preceding lines.  
Claim 20 recites “without re-recording the movement of the orientation of the surgical instrument”.  There is no reference to any recording of any movement of the orientation of the surgical instrument.  Hence it is not understood what is being re-recorded. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 13-14, 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Faul [US 6497134 B1] in view of Shahidi [US 6511418 B2].
As per claim 1, Faul teaches an instrument calibration system (Faul Fig 2), comprising:
 a surgical instrument having an elongate shaft with a proximal end and a distal end, the distal end having a distal-most tip (Faul Fig 2 item 5 with elongate shaft with a proximal end and a distal end, the distal end having a distal-most tip, Col 1 lines 35-37), the proximal end having an orientation element fixed in an initial position thereon (Faul Fig 2 item 12, Col 4 lines 63-64); 
a calibration instrument (Faul Fig 2 items 1-4, 6-8) having a pivot point thereon configured to receive the distal-most tip of the surgical instrument for pivoting thereabout (Faul Fig 2 pivoting gimbal 4), the calibration instrument having a predefined geometric structure and a calibration reference element attached thereto (Faul Fig 2 items reference frame 2, has a predefined structure that corresponds to the coordinate system); and
a monitoring system configured to map coordinates of the orientation element relative to the calibration reference element (Faul Col 2 lines 15-20 “  a computer, adapted to determine the locations of said energy emitters/reflectors on said object relative to the reference frame.”  Locations using coordinate system requires mapping of coordinates) as the surgical instrument is moved with the distal-most tip of the surgical instrument positioned at the pivot point of the calibration instrument (Faul Col 4 lines 6-10 “The indirect measuring system (calculation) described herein calculates and records the several positions and orientations of the object by taking readings of the locations of the plural energy emitters as the gimbal is pivoted.”), 
the monitoring system being configured to calculate a deviation of the mapped coordinates of the orientation element (Faul Col 2 lines 45-55  “calculating the locations of the emitters/reflectors on said object relative to said reference frame; F. calculating the location of the feature as a function of the locations of emitters determined in step E; G. measuring the location of the feature as a geometric function of the physical locations of the emitters on the object; and H. comparing the locations of the feature as determined in steps F and G to generate an error value” from at least one predetermined reference coordinate of a predefined surgical instrument having a predefined ideal distal-most tip (In view of 112 rejection above, Col 3 lines 2-5 “This calculated location is then compared with the location of the feature as physically measured relative to the locations of object emitters”.  Similarly, Col 4 lines 10-15.  Here the physical measurement is identified as the predefined measurements).
Faul does not expressly teach configured to modify a virtual representation of the surgical instrument on a display based on the calculated deviation.
Shahidi, in a related field of calibration and tracking of an endoscope, teaches  configured to modify a virtual representation of a medical instrument on a display based on the calculated deviation (Shahidi Fig 4, steps 86, 88, 90 involves modification of model /virtual image based on image matching (requires deviation computation).  See Col 12 lines 43-58 discussing video processing using coordinate information).
Shahida discloses method for computer-assisted methods that provide real-time navigation during surgical procedures and method for reducing errors discrepancy and precise calibration of the endoscope (Shahidi background).  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the surgical instrument calibration system  in Faul by integrating use of computer generated images and calibration steps as in Shahida, into.  The motivation would be to provide precise calibration for surgery.    
As per claims 2-3, 10, Faul in view of Shahidi teaches claim 1 as discussed above.  Faul in view of Shahidi does not expressly teach wherein the distal end of the surgical instrument has a curved tip, wherein the distal end of the surgical instrument has a cavity formed therein, or wherein the surgical instrument comprises at least one of a screwdriver and a discectomy device.  However, these claims are only directed to using different types of surgical instrument in the calibration system of Faul in view of Shahidi.  Different instruments are used for different purpose in surgery.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the apparatus in Faul in view of Shahidi by integrating or applying different instruments used in surgery.  These instruments calibrated for the applications they are being used for.  This provides accuracy to the procedure being performed.
As per claim 4, Faul in view of Shahidi further teaches wherein the monitoring system is configured to determine an initial orientation of the orientation element with respect to the surgical instrument while the orientation element remains in a fixed position relative to the surgical instrument (Faul Col 2 lines 56-60 “The calibration of the feature of the object is accomplished by placing the object E in operative relation to the gimbal B with the feature (not shown) at a point that does not change its location relative to the position and orientation of the reference frame A ”).
  As per claim 5, Faul in view of Shahidi further teaches wherein the monitoring system is configured to determine an actual orientation of the surgical instrument while the orientation element on the proximal end thereof is moved to one of a plurality of second positions different than the initial position on the surgical instrument (Faul Col 2 lines 62-67 The location of the feature is repeatedly calculated, from the spatial relationships between the object emitters F and the reference frame emitters D, with the object in a sufficient number of different positions/orientations ”he location of the feature is repeatedly calculated, from the spatial relationships between the object emitters F and the reference frame emitters D, with the object in a sufficient number of different positions/orientations to provide a statistically significant amount of data”) without requiring remapping coordinates of the surgical instrument with respect to the calibration instrument (In view of 112 (b) rejection above, this is a negative limitation.  Faul does not teach a re-mapping).
As per claim 8, Faul in view of Shahidi further teaches wherein each of the orientation element and the calibration reference element comprises at least one of an array having a plurality of trackable targets thereon, an electro-magnetic sensor, and a gyroscope (Faul Col 1 lines 17-20 “reflectors of electromagnetic radiation, disposed in geometrically known locations relative to the body being tracked, can themselves be tracked, by suitable electromagnetic radiation sensors for example”).
As per claim 9, Faul in view of Shahidi further teaches wherein the monitoring system comprises at least one camera (Shahidi Col 4 lines 22-24), at least one sensor (Faul Col 1 lines 17-20 ), at least one processor (Faul Col 1 line 15), and at least one display (Shahidi Col 5 line 20).
As per claim 13, it has limitations similar to claims 1, 4 and are rejected for same reasons as above.  Faul in view of Shahidi further teaches pivoting the surgical instrument about the pivot point such that a proximal end of the surgical instrument moves along an approximately circular path above the calibration instrument (Faul Col 2 lines 60-62 “The gimbal B is successively pivoted to a plurality of positions/orientations”) records reference coordinate points of an orientation element fixed at a first position on the surgical instrument relative to reference coordinate points of the calibration reference element on the calibration instrument; (“information about the relative sizes, positions, and orientations of the two images to calculate the coordinates of the endoscope”)
As per claim 14,  Faul in view of Shahidi further teaches further comprising determining by the monitoring system an initial orientation of the orientation element with respect to the surgical instrument while the orientation element remains in a fixed position relative to the surgical instrument (Faul Col 1 lines 59-60 “relative to the locations of plural energy emitters disposed on that object ”, implies location needed.  Shahidi Col 2 lines 36-39 “information about the relative sizes, positions, and orientations of the two images to calculate the coordinates of the endoscope”).
As per claim 18-19, it has limitations similar to claims 1, 4 and are rejected for same reasons as above.  Faul in view of Shahidi further teaches calculating, a deviation of the distal-most tip of the surgical instrument from a predefined virtual representation of the distal-most tip of the surgical instrument by comparing the recorded movement of the orientation element of the surgical instrument to an expected movement of the orientation element (Shahidi Col 3 lines 39-44 “ the determined positions of the tracking and positional elements to place the endoscope and the holder in a common frame of reference, (iii) determine the image coordinates of features in the pattern,”  Fig 4, steps 86, 88, 90 involves comparing ), the predefined virtual representation of the distal-most tip of the surgical instrument including a plurality of data points stored in a memory accessible by the processor that define a representation of the surgical instrument (Shahidi Fig 3D model image 65a.   requires plurality of data points stored in a memory to be displayed).

Claims 6, 15 rejected under 35 U.S.C. 103 as being unpatentable over Faul in view of Shahidi as applied to claims 1, 13 above, and further in view of Yang [US 20150182293 A1].
As per claim 6  Faul in view of Shahidi teaches claim 1 as discussed above.  Faul in view of Shahidi does not expressly teach wherein the pivot point on the calibration instrument comprises a pivot point selected from a plurality of removable and replaceable pivot points, each of the plurality of removable and replaceable pivot points being configured to correspond to one of a plurality of different distal-most tips of a plurality of different surgical instruments.
Yang, in similar field teaches wherein the pivot point on the calibration instrument comprises a pivot point selected from a plurality of removable and replaceable points, each of the plurality of removable and replaceable points being configured to correspond to one of a plurality of different distal-most tips of a plurality of different surgical instruments (Yang Fig 27, ¶0044, “embodiment of a spring-locked rapid exchange system configured for use with multiple tool tips.”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Faul in view of Shahidi by integrating rapid exchange systems as in Yang.  The motivation would be to calibrate different instruments so that they can be accurately used for multiple surgical procedures.
As per claim 15, in view of 112 rejection above, it is interpreted that this has similar limitation to claim 6 and is rejected for same reasons as above. 

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Faul in view of Shahidi as applied to claim 1, above, and further in view of Zhao [US 20100331855 A1].
As per claim 11, Faul in view of Shahidi teaches claim 1 as discussed above.  Faul in view of Shahidi does not expressly teach wherein the monitoring system is part of a robotic surgery system, and the surgical instrument is configured to be controlled by the robotic surgery system.
Zhao teaches wherein the monitoring system is part of a robotic surgery system, and the surgical instrument is configured to be controlled by the robotic surgery system (Zhao ¶0008 “known robotic systems often rely on joint position … a variety of potential enhancements to robotic surgery may benefit from more precise information regarding the actual tool locations, orientations, and movements.”).
Before the effective filing date of the claimed it would have been obvious to a person of ordinary skill in the art to modify apparatus in Faul in view of Shahidi by integrating robotic systems as in Zhao.  The motivation would be to extend the capabilities of surgeons to perform therapies with less trauma to the patient (Zhao ¶0008).

Allowable Subject Matter
Claims 16-17, are rejected in view of their dependency to claims 15 and 13.  These claims but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if all rejections of the parent claims discussed above are overcome.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793